Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to the papers filed on December 3, 2021. Claims 1, 14, 54, 51, 62, 72 are currently pending. Claims 64 and 68 have been amended. No claims were canceled or newly added by Applicants’ amendment filed on December 3, 2021.
Claims 1, 14, 51, 62 and 63  were previously  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. Applicants’ election with traverse of Group VI was previously acknowledged. The examiner has previously withdrawn the restriction requirement between Group VI (claims 64-67) and Group VII (claims 68-72. The restriction requirement among Groups I- VI was previously made final. 
Therefore, claims 64-72 are currently under examination. Applicant’s representative was contacted January 12, 2022 to amend claims 64 and 68 and to canceled claims  1, 14, 51, 62, 63 and 71 to set forth the claims filed on December 3, 2021 in condition for allowance.
Authorization for the examiner’s amendment was given by Paula Estrada de Martin on January 25, 2022.    
Examiner’s amendment
In the claims
Claims 1, 14, 51, 62, 63 and 71 are canceled
Independent claims 64 and 68 have been  amended as follows:

64. A method of promoting Bc16-dependent follicular T cell differentiation in a subject, said method comprising
isolating CD4+ T cells from peripheral blood from a subject in need thereof;
transducing the isolated CD4+ T cells by contacting the CD4+ T cells with retroviral

expanding the transduced CD4+ T cells by growing them in a culture medium until the
number of transduced CD4+ T cells increases by at least 5%; and
administering the expanded transduced CD4+ T cells to the subject, wherein, the OPN-i
interacts with a  p85α subunit of the phosphatidylinositol-3-OH kinase in the cytosol and with a Bcl6 RD2 domain in the nucleus of the follicular Bc16+ CD4+T cells.

68. A method of promoting Bc16-dependent follicular T cell differentiation in a subject, said method comprising
isolating CD4+ T cells from peripheral blood from a subject in need thereof;
treating the isolated CD4+ T cells with cell-permeable intracellular osteopontin (OPN-i) or
fragments thereof fused to protein transduction domains; 
expanding the treated CD4+ T cells by growing them in a culture medium
until the number of treated CD4+ T cells increases by at least 5%; and
administering the expanded treated CD4+ T cells to the subject, wherein, the OPN-i
interacts with a p85α subunit of the phosphatidylinositol-3-OH kinase in the cytosol and with  a Bcl6 RD2 domain in the nucleus of the follicular Bc16+ CD4+T cells..

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed.  As applicants allege, independent claims 64 and 68 are free of prior art because the prior art does not teach methods for  promoting Bc16-dependent differentiation of both follicular T cells :T FH and TFR comprising ex vivo administering to intracellular osteopontin (OPN-i) CD4+ T cells, wherein the OPN-i
interacts with a p85α subunit of the phosphatidylinositol-3-OH kinase in the cytosol and with  a Bcl6 RD2 domain in the nucleus of the follicular Bc16+ CD4+T cells. 
The following paragraph are cited for support of the claimed invention:  


Although OPN deficiency did not alter Bc16  mRNA levels (FIG. 12E), the OPN deficient response was marked by severely reduced expression of Bc16 protein that was associated with the decreased frequency of both follicular T cells :T FH and TFR cells by day 3 and thereafter (FIG. 4A-4D; FIG. 12D).(paragraph [0163]).

    PNG
    media_image1.png
    258
    636
    media_image1.png
    Greyscale


“Although OPN-i protein was located mainly within the cytosol of CD4.sup.+ T cells in the steady state, the majority of OPN-i protein was detected within the nucleus of CD4.sup.+ T cells after ICOS ligation (FIG. 7A, 7B)… The interaction between p85.alpha. and OPN-i resulting in enhanced nuclear translocation required an intact OPN-i Y166 site, because an OPN-i Y166F mutant remained mainly in the cytosol despite co-transfection with increased concentrations of p85.alpha. (FIG. 7C; FIG. 15A). These findings suggest that nuclear translocation of OPN-i is facilitated by a specific interaction with p85.alpha. and OPN-i.” (paragraph [0156])


Withdrawn objections/rejections
Cross-Reference to Related Application
In view of Applicants’ amendment of the Specification filed on 12/03/2021, the objection to the Specification has been withdrawn. 
Claim Objection
In view of Applicants’ amendment  of claims  64 and 68, the objection to the acronyms “OPN-i” has been withdrawn. 
Claim Rejections - 35 USC § 112(b)
In view of Applicants’ amendment  of claims 64 and 68 and cancelation of claims 71, the rejection of claims 64-70 and 72 under 35 U.S.C. 112,(b) has been withdrawn.
Claim Rejections - 35 USC § 103 	In view of Applicants’ amendment  of claims 64 and 68 and cancelation of claims 71, the rejection of claims 64-70 and 72 under 35 U.S.C. 103  has been withdrawn.
Conclusion
Claims 64-70 and 72 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633